Citation Nr: 0018333	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-02 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Evaluation of hepatitis, currently rated as 
noncompensably disabling.

3.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for shoulder problems and for PTSD.  By that same 
rating action, service connection was granted for hepatitis, 
and the veteran has disagreed with the assignment of a zero 
percent rating for that disability.  This claim also comes 
before the Board from an August 1998 decision of the 
Montgomery RO in which entitlement to individual 
unemployability was denied.  

The claim for service connection for PTSD is the subject of a 
remand which immediately follows the decisions herein.  
Additionally, the Board observes that the veteran has claimed 
that he is unable to secure and maintain employment as a 
result of PTSD.  As such, the claim for a total rating based 
on individual unemployability may be "inextricably 
intertwined" with the issue of entitlement to service 
connection for PTSD. (See Harris v. Derwinski, 1 Vet.App. 180 
(1991) where the Court stated that it would not review 
appeals in a "piecemeal" fashion).  While there are 
outstanding matters that must be addressed, the Board cannot 
proceed with adjudication of the appeal for a total rating 
based on individual unemployability.  As such, a decision as 
to the appeal for a total rating based on individual 
unemployability is deferred until such time as a decision can 
be made with regard to the ongoing appeal for service 
connection for PTSD.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).

Finally, the Board notes that in a May 1997 statement, the 
veteran indicated that he wished to file a claim for service-
connected disability for a skin condition or rash.  The 
record does not indicate that this claim has been the subject 
of a rating decision, notice of disagreement, Statement of 
the Case, or substantive appeal, and as such, the Board does 
not have jurisdiction of such an issue at the present time.  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues. Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue. Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the claim for 
service connection for a skin condition or rash is referred 
to the RO for appropriate adjudicatory action.  


FINDINGS OF FACT

1.  The record does not include competent evidence of an 
etiological link, or nexus, between the currently manifested 
right shoulder disorder and the veteran's period of active 
service.  

2.  Service-connected hepatitis is currently non-symptomatic.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a right shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999).  

2.  The schedular criteria for an increased (compensable) 
evaluation for hepatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a right shoulder disorder

The veteran contends that his current shoulder problems are 
due to an injury received during his service in the war in 
Vietnam.  He asserts that he is currently having medical 
problems and he has had these shoulder problems ever since 
coming out of the service.  He contends that he injured his 
shoulder while in the Army in 1967, when he fell off of a 
trailer and hit his head and shoulder, and that the shoulder 
has bothered him since 1972.  At his personal hearing in 
March 2000, the veteran testified that he reinjured his 
shoulder in a motor vehicle accident in December 1997.  He 
also clarified that the claim was for a disorder of his right 
shoulder.  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a right shoulder disorder.  
Service medical records are negative for complaints, 
treatment, or diagnosis relative to a right shoulder injury.  
On separation examination in July 1969, the upper extremities 
were clinically evaluated as normal and no defects were noted 
with regard to the shoulders.  On the July 1969 report of 
medical history, the veteran indicated that he had never had 
and he did not now have a painful or trick shoulder.  There 
is no record of treatment or complaints of a right shoulder 
disorder in the years immediately following the veteran's 
active duty discharge, and shoulder complaints are initially 
indicated in the record in 1997, at the time when the veteran 
filed his initial claim for service connection and 
degenerative joint disease of the shoulder was diagnosed on 
VA examination.  A current diagnosis of right rotator cuff 
syndrome is shown on VA outpatient treatment in 1998.  

Thus, there is no evidence of continuity of symptomatology 
for a shoulder disorder since the time of service which might 
suggest that the veteran's current shoulder disability was 
incurred therein or has been manifested since that time.  
Furthermore, the veteran has not presented any competent 
medical evidence, to include a medical opinion, which 
indicates that that his current right shoulder problems are 
etiologically related to his period of active service or to a 
claimed right shoulder injury therein.  Therefore, the 
veteran has failed to provide evidence of an etiological 
link, or nexus, between the claimed disability and his period 
of active service.  

The veteran contends that he injured his right shoulder 
during his active duty service in Vietnam, and that his 
current right shoulder problems are due to that injury.  The 
veteran is competent to report on that for which he has 
personal knowledge, such as his symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994)  However, as a layman the 
veteran is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  In addition, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, the veteran's contentions 
regarding the etiology of his current right shoulder disorder 
cannot constitute competent evidence relating that disorder 
to service.  In addition, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) are not applicable in this instance as 
there is no allegation of a relationship between the right 
shoulder disorder and combat service.  

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of an etiological 
link, or nexus, between the currently manifested right 
shoulder disorder and his period of active service.  As such, 
the requirements for a well grounded claim have not been 
satisfied and the claim for service connection for a right 
shoulder disorder is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that this procedural consideration has been 
satisfied in the November 1997 rating decision and the 
February 1998 Statement of the Case, in which the veteran was 
notified of the duty to submit a well grounded claim and of 
the elements thereof.  Furthermore, at a videoconference 
hearing before the undersigned in March 2000, the veteran was 
again notified of the duty to submit a well grounded claim 
and he was provided with an additional period of 45 days 
within which to submit such evidence, to include employment 
physical examination reports.  However, no additional 
evidence or records were received.  38 C.F.R. § 3.103 (1999).  

Finally, because the Board will not reach the merits of the 
appellant's claim, application of the benefit-of-the-doubt 
rule need not be addressed. See Martinez v. Brown, 6 Vet. 
App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


Evaluation of hepatitis

The veteran contends that a compensable evaluation is 
warranted for hepatitis.  In statements on appeal, he has 
indicated that he tries to treat hepatitis himself when he 
has flare-ups of it.  

Initially, the Board finds that the veteran's claim for a 
higher evaluation for hepatitis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation.  Shipwash v. Brown, 8 
Vet.App. 218, 225 (1995).  Thus, such claims remain open, and 
in this case, the Board has continued the issue on appeal as 
"evaluation of" hepatitis, since service connection has 
been granted and the appellant seeks a higher evaluation.  
The appellant is not prejudiced by framing the issues in this 
manner, as the issues have not been dismissed and the law and 
regulations governing the disability evaluations are the 
same, regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as this disability has not changed significantly during the 
appeal period and a uniform evaluation is therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Service connection for hepatitis was granted in November 
1997, with the assignment of a zero percent (noncompensable) 
rating under Diagnostic Code 7345.  
Diagnostic Code 7345 pertains to infectious hepatitis and 
provides a zero percent rating where healed and 
nonsymptomatic.  A 10 percent rating is warranted for 
demonstrable liver damage with mild gastrointestinal 
disturbance, and a 30 percent rating is warranted for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  

Having reviewed the record, the Board has concluded that an 
increased evaluation is not warranted for hepatitis.  On VA 
examination in December 1997, the veteran reported the onset 
of hepatitis in 1969 while on leave from the Army.   He 
indicated that after being discharged from the military, he 
would get severely ill with abdominal pain, nausea, vomiting, 
and whitish stools over the ensuing 10 years.  At the 
present, he complained of abdominal pain once every six 
months to two years.  On physical examination, there was some 
diffuse mild tenderness on abdominal examination, and there 
was no rebound or guarding.  Bowel sounds were normoactive in 
all 4 quadrants.  There was no hepatosplenomegaly by 
percussion or palpation, and no identified mass was palpable.  
There were no signs of increased portal hypertension such as 
superficial venous dilatation over the abdomen, and there was 
no peripheral cyanosis or edema.  

Laboratory tests were conducted which included liver function 
tests and a hepatitis profile.  The laboratory report shows 
that albumin, bilirubin, alkaline phosphatase, SGOT, and SGPT 
were all within a normal range and testing was negative for 
all forms of hepatitis.  In interpreting the laboratory 
results, the examiner indicated that there was no evidence of 
a viral hepatitis in the past or an active liver process 
(pathological) at the present time.  The hepatitis profile 
was negative for all forms of hepatitis.  Hepatitis was 
diagnosed by history only.  

At his personal hearing in March 2000, the veteran testified 
that he was not currently receiving treatment for hepatitis 
and he had not had any treatment for hepatitis since 2 or 3 
times in the first year after he got out of service.  He 
indicated that he does not have the "get up and go" that he 
had 2 or 3 years ago and he restricts himself to certain 
foods, avoiding pork and a lot of leafy vegetables, in order 
to avoid changes in his stool.  He indicated that he was not 
on any medications for hepatitis and his stomach gets sore, 
although he doesn't go to the doctor for it.  

Thus, the current pathological evidence indicates that an 
active hepatitis disease process is not currently manifested.  
Current liver function tests and a hepatitis profile are all 
within normal limits, and the record does not include 
objective evidence or medical findings identifying liver 
damage or other symptomatology attributable to hepatitis or 
residuals thereof.  The veteran has reported that he 
currently gets abdominal pain once every six months to two 
years and that he has to restrict his diet.  However, there 
is no medical evidence identifying treatment for such 
symptoms or attributing these gastrointestinal problems to 
hepatitis.  The veteran, as a lay person, is competent to 
describe his symptoms but not to attribute those symptoms to 
a specific disease entity such as chronic hepatitis, as such 
a conclusion requires medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, the Board has 
concluded that the medical evidence is more probative of the 
degree of impairment than the veteran's lay testimony, even 
if sworn.  

Finally, the Board notes that it is significant that the 
veteran had been treated over the last several years by the 
VA psychiatric department for psychiatric complaints, 
including anxiety, which have not been attributed to his 
service-connected hepatitis. The service-connected evaluation 
may not be based on symptoms that do not result from the 
service-connected disability. 38 C.F.R. 4.14 (1999).  

In light of the foregoing, the Board finds that the service-
connected hepatitis is essentially non-symptomatic at the 
present time.  Therefore, a zero percent rating is 
appropriate for this disability under Diagnostic Code 7345.  
As the schedular criteria for a higher rating have not been 
met, the veteran's claim for an increased evaluation for 
hepatitis is denied.  As the preponderance of the evidence is 
unfavorable, there is no doubt to be resolved.  

The Board notes that at the personal hearing in March 2000, 
the veteran was informed that it would be necessary to submit 
evidence linking the claimed symptomatology (including 
fatigue and gastrointestinal distress) to hepatitis, and he 
was afforded with an additional period of 45 days within 
which to submit such evidence.  38 C.F.R. § 3.103 (1999).  
However, no such records were submitted.  


ORDER

Service connection is denied for a right shoulder disorder.

An increased (compensable) evaluation for hepatitis is 
denied.  


REMAND

The veteran contends that service connection is warranted for 
PTSD.  Review of the record indicates that the veteran served 
on active duty in Vietnam during the Vietnam era, and that 
his principal duty during that time is listed as automotive 
maintenance mechanic.  The DD Form 214 shows that his 
decorations include the Vietnam Service Medal with 5 bronze 
stars.  Initially, the Board finds that the claim for service 
connection for PTSD is well grounded, or plausible, in that 
the record includes a diagnosis of PTSD, statements by the 
veteran recounting in-service stressors, and evidence in VA 
treatment records suggesting that the veteran's PTSD is 
attributable to his period of active service.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).   

While the veteran has met the threshold requirement for the 
submission of a well grounded claim, applicable law provides 
that in order to establish entitlement to service connection 
for PTSD, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (1999); 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (1999).  

On review of the record, the Board has determined that 
further evidentiary development is warranted prior to 
adjudication of the instant claim.  Specifically, the veteran 
has made various statements about in-service stressors, and 
he has provided specific dates and locations for the claimed 
in-service events.  The RO did not forward this information 
for verification by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) [previously the United 
States Army and Joint Services Environmental Support Group 
(ESG)].  On remand, a report from USASCRUR will be requested 
in conjunction with this claim.  

Furthermore, the record contains some medical documentation 
compiled in conjunction with the veteran's claim for Social 
Security disability benefits.  In his personal hearing in 
March 2000, the veteran testified that he is receiving such 
benefits on the basis of a diagnosis of PTSD; however, the 
record does not include an award letter from the Social 
Security Administration which indicates the primary diagnoses 
for which these benefits were awarded.  Information regarding 
the basis for the award of Social Security disability 
benefits will be sought on remand.  

Accordingly, this claim is REMANDED for the following 
actions:

1. The RO should request that the 
National Personnel Records Center (NPRC) 
provide a complete copy of the veteran's 
military personnel folder, to include all 
orders, including unit assignments and 
awards/commendations, generated while he 
was in service.

2.  The RO should make an attempt to 
corroborate the veteran's stressors.  The 
RO should review the file, including the 
hearing testimony, and prepare a summary 
of all unit information and stressors as 
provided by the veteran.  This summary 
and all associated documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
along with a request that these records 
be reviewed in order to provide any 
information which might assist in 
corroborating the veteran's alleged 
stressors.

3.  The RO should request information 
from the Social Security Administration, 
such as an award letter, decision, or 
disability determination form, if 
applicable, which verifies that the 
veteran is currently receiving disability 
benefits and the diagnoses on which those 
benefits are based.  

4.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



